EXHIBIT Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements of Insmed Incorporated and in the related prospectuses of our reports dated March 31, 2009, with respect to the consolidated financial statements of Insmed Incorporated and the effectiveness of internal control over financial reporting of Insmed Incorporated, included in this Annual Report (Form 10-K) for the year ended December 31, 2008: Registration Statement Number Description 333-131535 Form S-3, pertaining to the Shelf Registration Statement 333-123695 Form S-3, pertaining to the Offering of Securities in July 2003, November 2004 and March 2005 333-139744 Form S-8, pertaining to the Insmed Incorporated Amended and Restated Employee Stock Purchase Plan 333-87878 Form S-8, pertaining to the Insmed Incorporated Stock Incentive Plan 333-39198 Form S-8, pertaining to the Insmed Incorporated Employee Stock Purchase Plan 333-129479 Form S-8, pertaining to the Insmed Incorporated Employee Stock Purchase Plan and Stock Incentive Plan 333-39200 Form S-8, pertaining to the Insmed Incorporated Stock Incentive Plan /s/ Ernst & Young LLP Richmond,
